Citation Nr: 1705871	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  07-37 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and her mother
ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty (in the Army) from November 1968 to June 1970.  He died in January 2010.  The appellant is the Veteran's daughter (substituting for him in this appeal).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for diabetes mellitus and assigned the initial rating of 20 percent.  In May 2013 this matter was remanded to the RO for a hearing.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In March 2014 this matter was remanded to the RO.  In April 2015, this matter was again remanded to the RO to obtain January 2010  private medical records (which were sought by the Board in the previous remand).  

The October 2016 Supplemental Statement of the Case (SSOC) also addressed a claim for a TDIU rating.  Such claim was raised in the context of the claim for increased rating being addressed herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

While there has been substantial compliance with previous remand directives, the Board finds that further development of the records is required.  The Board is aware that this matter was remanded three times before (and regrets the delay in final adjudication that is inherent with a remand).  However, the record reflects that the Veteran applied for Social Security Administration (SSA) disability benefits.  A March 2003 VA treatment record reflects that he was scheduled for a SSA disability hearing.  However, a review of the record did not find any associated SSA records (and no indication that such records were sought).  SSA records are constructively of record, and the Board is obligated to obtain them when there exists a reasonable possibility that they could help the appellant substantiate a claim for VA benefits.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board is unable to find that SSA records would not be relevant. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure from the SSA a copy of any SSA determination on the Veteran's claim for SSA disability benefits and copies of the complete medical records considered in connection with such determination.  If such records are not available, it should be so noted in the record with explanation (e.g., that the records were not created, or have been lost or destroyed).

2.  The AOJ should then review the record, and readjudicate the claims.  If they denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2016).

